Case: 4:17-cv-02455-CDP Doc. #: 127 Filed: 03/29/19 Page: 1 of 2 PageID #: 2873



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MALEEHA AHMAD, et al.,                         )
                                               )
         Plaintiffs,                           ) Case No. 4:17-cv-2455 CDP
                                               )
v.                                             )
                                               )
CITY OF ST. LOUIS,                             )
                                               )
         Defendants.                           )

 MOTION OF DEFENDANT CITY OF ST. LOUIS FOR LEAVE TO FILE MEMORANDUM
 IN SUPPORT OF MOTION TO DISSOLVE PRELIMINARY INJUNCTION AND DISMISS
                    IN EXCESS OF PAGE LIMITATIONS

         COMES NOW Defendant City of St. Louis, pursuant to Local Rule 7-4.01, and

respectfully moves for leave to file the attached Memorandum in Support of Motion to Dissolve

Preliminary Injunction and Dismiss (Exhibit 1 hereto), in excess of the 15-page limitation. In

support, the City states that this action raises serious and significant issues regarding federal

equity jurisprudence, and the extensive record is being supplemented by additional materials

filed in support of the Motion to Dissolve. Defendant has endeavored to brief the issues as

succinctly as possible, but defendant respectfully submits that the scope of the issues and the

record warrants the memorandum submitted. This motion is made in good faith; the added

length should work no prejudice to plaintiff and will not impose an unnecessary burden on the

Court.

         Accordingly, defendant City requests (1) leave to file the attached memorandum

consisting of 39 pages; (2) that the clerk be directed to docket the attached Memorandum as

filed.
Case: 4:17-cv-02455-CDP Doc. #: 127 Filed: 03/29/19 Page: 2 of 2 PageID #: 2874



                                    Respectfully submitted,

                                    JULIAN L. BUSH
                                    CITY COUNSELOR

                                    /s/ Robert H. Dierker
                                    Robert H. Dierker 23671MO
                                    Associate City Counselor
                                    dierkerr@stlouis-mo.gov
                                    Brandon Laird 65564MO
                                    Associate City Counselor
                                    Abby Duncan 67766MO
                                    Assistant City Counselor
                                    Megan Bruyns 69987MO
                                    Assistant City Counselor
                                    Amy Raimondo 71291MO
                                    Assistant City Counselor
                                    1200 Market St.
                                    City Hall, Rm 314
                                    St. Louis, MO 63103
                                    314-622-3361
                                    Fax 314-622-4956




                                       2
